IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,695-01


                      EX PARTE ROBERT LEE GONZALES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 12-5-8791-A IN THE 24TH DISTRICT COURT
                            FROM JACKSON COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated assault with deadly weapon and sentenced to forty

years’ imprisonment. The Thirteenth Court of Appeals affirmed his conviction. Gonzales v. State,

No. 13-13-00243-CR (Tex. App. — Corpus Christi-Edinburg, Aug. 7, 2014). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that trial counsel was ineffective by failing to timely transmit a sixteen

year plea offer from the State. Applicant has alleged facts that, if true, might entitle him to relief.

Strickland v. Washington, 466 U.S. 668 (1984). Accordingly, the record should be developed. The

trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d).
                                                                                                       2

The trial court shall order trial counsel to respond to Applicant’s claim. In developing the record,

the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to hold a

hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants to be

represented by counsel, the trial court shall appoint counsel to represent Applicant at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether a plea offer

for sixteen years was made by the State. The trial court shall make findings of fact and conclusions

of law as to whether trial counsel’s performance was deficient and Applicant was prejudiced. The

trial court may make any other findings and conclusions that it deems appropriate in response to

Applicant’s claim for habeas corpus relief.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: January 15, 2020
Do not publish